Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 18, 2022

                                      No. 04-22-00062-CR

                                    Ricardo ARREOLA, Jr.,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 20-05-0097-CRA
                         Honorable Walden Shelton, Judge Presiding


                                         ORDER
        Appellant’s notice of appeal was filed with this court on January 31, 2022. The appellate
record was completed on February 9, 2022. Appellant’s brief was due on March 11, 2022. As of
the date of this order, Appellant has not filed a brief or motion for extension of time.

       Accordingly, we ORDER Appellant’s attorney to either file Appellant’s brief or a motion
to dismiss this appeal on or before April 25, 2022. If nothing is filed by that date, we will abate
this appeal to the trial court for an abandonment hearing. See TEX. R. APP. P. 38.8(b)(2).
Appellant’s attorney is cautioned that, to protect Appellant’s rights, this court may “initiat[e]
contempt proceedings against Appellant’s counsel.” TEX. R. APP. P. 38.8(b)(4).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2022.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court